DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to the preliminary amendment filed August 03, 2020. As directed by the amendment, claims 1-20 have been cancelled and claims 21-40 have been added. Claims 21-40 are presently pending. 
Claim Objections
Claim 21 is objected to because of the following informalities: the first instance of NADH in the claims should be accompanied by the full expression.
Claim 27 is objected to because of the following informalities: and “and” should be added at the end of the stanza of “a visualization system” to indicate that the processor is the last element of the system of monitoring tissue. Appropriate correction is required.
Drawings
The drawings of Figs. 4, 5, 6, 8B and 9 are objected to because the images are either photographs that are not clear enough for instance, it is not clear what the legend of each graph corresponds to which line, it is suggested to amend the drawings such that it is clear which element e.g., in Fig. 4 which line in the graph corresponds to “Significant Collagen”, “Less collagen” and “Minimal collagen”, in the current form one cannot distinguish the lines in the 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The preliminary amendment of 08/03/2020 introduces the phrase “substantially steady state” while the original disclosure does teach steady state of NADH fluorescence, the original disclosure fails to teach aspect of substantially steady state. As such, claim 21 fails to convey that Applicant was in possession of the invention now claimed. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 23-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 recites the limitation “a tissue” and “the application " in line 2 of the claims.  There is insufficient antecedent basis for each limitation in the claim. Note: the preamble (line 1) recites tissue as such it is unclear whether line 2 refers to the same tissue being monitored or another tissue. As toe “the application”, there is no prior recitation of application in the claim. 
Claim 21 recites in part in line 5, “substantially steady state”, the phrase “substantially steady state” includes the term “substantial” which is a relative term which renders the claim indefinite. The term “substantially steady state” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 22-26 are likewise rejected, by virtue of dependence to claim 21.  
Claims 21 and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the step of illuminating the tissue with a light source to produce NADH fluorescence, is an essential step since monitoring of NADH .  
Claim 26 recites the limitation "monitoring a level of the reflected light ..." .  There is insufficient antecedent basis for this limitation in the claim because neither claim 26 nor claim 21 sets forth reflected light. Additionally, since claim 21 recites in line 2 “monitoring a level of NADH fluorescence …” it is unclear whether reflected light in claim 26 and NADH fluorescence in claim 1 are one and the same or different claim elements. 
Claim 27 recites in part in the 2nd to last line of the claim, “ablation of the illuminated tissue is stops to limit an amount of ablation energy delivered to tissue
Claim 29 recites the limitation "wherein the processor monitors a level of the reflected light ..." .  There is insufficient antecedent basis for this limitation in the claim because neither claim 29 nor claim 27 sets forth reflected light. Additionally, since claim 27 recites “monitoring a reduction in the NADH fluorescence …” it is unclear whether reflected light and NADH fluorescence are one and the same or different elements. 
Claim 36 recites a similar limitation as claim 27 in the preceding paragraph in the 2nd to last line of the claim, “ablation of the illuminated tissue is stops to limit an amount of ablation energy delivered to tissue”. Claim 36 is indefinite for substantially similar rationale as claim 27. Claims 37-40 are likewise rejected, by virtue of dependence to claim 36. 
Claim 36 recites the limitation "the elongate body", “the distal tip” .  There is insufficient antecedent basis for each limitation in the claim because neither claim 38 nor claim 36 sets forth an elongate body and a distal tip. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No.10,722,301 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are of a broader scope that is anticipated by the patented claims.
Conclusion
The pending claims would be allowable if the objections to the claims and drawings, the 35 U.S.C. 112(a), 35 U.S.C. 112(b) and the double patenting rejections set forth herein are addressed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793